Citation Nr: 1702130	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  10-35 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right hip degenerative joint disease, status post total hip arthroplasty.

2.  Entitlement to service connection for left hip degenerative joint disease, status post total hip arthroplasty.


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Navy from June 1971 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2013, the Veteran testified before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims folder.  

In November 2014, the Board remanded the matters for additional development, which included a VA examination.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

At the time of the November 2014 remand, the Veteran was represented by the American Legion.  Subsequent to the remand, in April 2016, Stacey Penn Clark, attorney at law, submitted a valid VA Form 21-22A (Appointment of Individual as Claimant's Representative).  In a December 2016 correspondence, the Board acknowledged the change of representation.


FINDINGS OF FACT

1.  The Veteran's current right hip degenerative joint disease was neither manifest in service nor diagnosed within one year of service, and is otherwise unrelated to service.
2.  The Veteran's current left hip degenerative joint disease was neither manifest in service nor diagnosed within one year of service, and is otherwise unrelated to service.

CONCLUSIONS OF LAW

1.  The Veteran's right hip degenerative joint disease was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The Veteran's left hip degenerative joint disease was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159 (b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA. Specifically, a letter was sent to the Veteran in October 2008 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claims.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations. 

In regard to the duty to assist, the Veteran was afforded VA examinations in June 2010 and January 2015.  The June 2010 examiner did not provide an adequate medical opinion.  Therefore, the Board remanded the matters for another VA examination.  The January 2015 examiner reviewed the case file, examined the Veteran and considered his statements prior to rendering an opinion.  The examiner provided a rationale for the opinion offered.  Therefore, the Board finds that the examination was adequate for adjudication purposes.  Further, the Veteran's service treatment records and private treatment records have been obtained and considered.  Neither the Veteran nor his attorney has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.
Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 
38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection

The Veteran contends that he is entitled to service connection for right and left hip degenerative joint disease, which resulted in total hip arthroplasty of both joints.  The Veteran contends that during service he was required to run on the hard, metal decks of the ship 30 minutes a day, 5 times a week which resulted in the degeneration of his hip joints.  
In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent or more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  Arthritis is listed as a chronic disease.  38 U.S.C.A. § 1112(a)(1) (West 2014).

Here, there is evidence of a current disability - namely right and left hip degenerative joint disease, status post total hip arthroplasty.  Next, by the Veteran's own admission, there are no reports of hip pain or problems during service.  There is evidence that the Veteran participated in a weight control program, due to a diagnosis of obesity.  The Veteran claims that his participation in the weight control program was the genesis of his post-service hip problems and contends that he is entitled to service connection on a presumptive basis.  See May 2009 Notice of Disagreement.  

Private treatment records dated in 2007 from the Jacksonville Spine Center indicate that the Veteran complained of bilateral hip and back pain.  The Veteran reported that the pain originally began in 2003.  He also reported that his job as a Brink's armored security guard and airport screener required him to climb stairs and drive a lot.  The specialist diagnosed the Veteran with severe degenerative arthritic changes in both hips.  No etiological opinion was noted.  

The Veteran underwent a left hip arthroplasty in August 2008 with Dr. M.P.  He later underwent a right hip arthroplasty in February 2009.  In the post arthroplasty notes, Dr. M.P. states that the Veteran "has had long term degenerative joint disease in bilateral hips most likely secondary to activities that he participated in while in the service probably 15 to 25 years prior."  

The Veteran was afforded a VA examination in June 2010 where the Veteran reported that the in service physical training program he underwent for weight loss protocol caused his arthritis.  He reported that his hip pain began post service and he eventually underwent a total right and left hip arthroplasty.  He reported that he was currently employed as a security guard.  The examiner diagnosed the Veteran with degenerative joint disease, status post left total hip arthroplasty.  He opined that he could not resolve the issue of whether the Veteran's hip disabilities were related to service "without resort[ing] to mere speculation."  He stated that the Veteran had no traumatic event while in service that would lead to traumatic osteoarthritis.  

In an August 2010 correspondence, received in September 2010, Dr. M.P. of First Coast Orthopedics noted that he has treated the Veteran following his bilateral hip arthroplasties.  He noted the Veteran's in-service weight of mid-200 pounds range and requisite physical therapy aboard the ship and on land.  "During periods of deployment, he was expected to run on deck as well as climb stairs in an environment that certainly could, within reasonable medical certainty, aggravate preexisting degenerative joint disease.  It certainly could, in regards to his weight, worsen his symptoms and expedite his arthrosis, requiring him to have bilateral hip arthroplasties at such a young age."  In response to the Veteran's request for an etiological opinion of his hip disabilities, Dr. M.P. opined, "I would state that there is reasonable medical certainty that [the Veteran's] Navy duties exacerbated arthrosis and expedited his need for total hip arthroplasty."

At the June 2013 Board hearing, the undersigned noted that Dr. M.P. did not indicate that he had reviewed the Veteran's service treatment records and did not provide an adequate rationale for his opinion.  Further, in the November 2014 remand, the Board noted that the June 2010 VA examiner did not provide an adequate medical opinion.  Specifically, the examiner stated that, "I cannot resolve this issue without resort to mere speculation that the patient's [hip disabilities] were a result of his active duty within the military.  The examiner did not state why an adequate opinion could not be rendered.  The Board remanded the matters for a VA examination which addressed the Veteran's in-service and post-service medical and occupational history.  

The Veteran was afforded a VA examination in January 2015 where the Veteran reported the start of bilateral hip pain in 2003 and subsequent treatment in 2007.  He reported that he was 312 pounds at the time the hip pain began and weighed 235 at separation from service.  He denied any in-service hip pain, but reported that he was required to run 30 minutes a day 5 days per week.  He reported that post service, he worked as a security guard, warehouse worker, and Transportation Security Administration (TSA) agent, which required standing for long periods of time.  The examiner opined that the Veteran's degenerative joint disease (DJD) of the hips was not caused by or a result of active duty.  The examiner reasoned,

Based on review of the medical records, medical literature and my clinical experience, this veteran has no evidence of hip problems during service and appears to have been diagnosed with DJD of his hips in 2007 at the age of 55.  The literature does NOT support that running (like he did in service 30 minutes 5x.week) leads to DJD of the hips.  The literature suggests that his age, marked obesity, as well as his work post service for 15 years (which required standing long periods) are the major contributing factors for development of hip osteoarthritis.  Thus, a nexus to service cannot be made.  

The Board finds the January 2015 examination report highly probative.  The examiner noted the Veteran's medical history and opined against any connection between the Veteran's current arthritis and service.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner opined against any connection between the Veteran's current arthritis and service activities.  

On the other hand, the Board finds Dr. M.P's opinion to be of no probative value. Dr. M.P.'s opinion lacks any explanation or rationale.  He does not explain how he reached his conclusion that the Veteran's in-service "activities" were related to his current degenerative joint disease.  He does not address the lack of complaints at separation or the lack of a diagnosis for many years after service.  Therefore, it is unclear to the Board whether he was fully aware of the Veteran's relevant history.  Further, the opinion does not rise to the level of certainty required, at least as likely as not, to establish service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bostain v. West, 11 Vet. App. 124 (1998) (collectively holding that language such as "it is possible," "it is within the realm of medical possibility," "could not rule out," "could have been," "may or may not," "may have," and similar generic statements were insufficient).  Indeed, use of the phrase "[the Veteran's in-service weight loss activities] could, within reasonable medical certainty" conveys only that in-service weight loss activities are a possible etiology.  At the Board hearing, the undersigned addressed the deficiencies in Dr. M.P.'s opinion and permitted the Veteran time (60 days) to obtain an addendum opinion.  However, to this date, no addendum opinion from Dr. M.P. has been received.  

The Board further notes that the Veteran submitted two articles related to the history of osteoarthritis.  The Board notes that a medical manual, article, or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  Here, the Veteran has not provided a medical opinion which is supported by the articles.  Rather, Dr. M.P.'s opinion is not supported by any rationale.  Therefore, the Board does not assign any probative value to the articles, as they are not fact specific to the Veteran's medical history.

The Board also notes the Veteran's position that his degenerative joint disease of the hips was caused by service.   The Veteran is competent to report his symptoms and when they began.  He is not competent, however, to report the etiology of his DJD, which was diagnosed by complicated medical testing and a medical specialist.  There is no evidence that the Veteran possesses the requisite medical knowledge to provide such an opinion.  Therefore, the Board does not assign any probative value to the Veteran's statements regarding etiology.

Finally, the Board observes that service connection may be awarded on a presumptive basis for certain disabilities such as arthritis that become manifested within a proscribed period following active military service.  38 C.F.R. §§ 3.307, 3.309.  In this case, however, the Veteran's arthritis was not initially manifested within a year following service.  Rather, the first evidence of a diagnosis is around 2003, over 10 years after separation from service.

Given that the Board has found the unfavorable January 2015 VA examination report to be the most probative evidence of record, the preponderance of the evidence is against the Veteran's claims for service connection, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107 (West 2015).


ORDER

Entitlement to service connection for right hip degenerative joint disease, status post total hip arthroplasty is denied.

Entitlement to service connection for left hip degenerative joint disease, status post total hip arthroplasty is denied.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


